— Appeal by the defendant from a resentence of the Supreme Court, Kings County (Dowling, J.), imposed June 25, 2012, upon his conviction of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict. Assigned counsel has submitted a brief in accordance with Anders v Cali*955fornia (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the resentence is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Mastro, J.E, Balkin, Sgroi and Hinds-Radix, JJ, concur.